Mb. Presiding Justice Waterman delivered the opinion of the Court. This was a proceeding under the statute concerning bastardy. The jury having found appellant to be the father, etc., he moved for a new trial, and in support of such motion filed an affidavit setting forth that one Clark, for whom before trial he (affiant) had made earnest and ineffectual search, was, as he has since learned, at Hot Springs, Arkansas, whither, to the best of appellant’s belief, said .Clark went for the purpose of evading arrest as the father of the child of Annie linchar. This affidavit is in effect that affiant believes that said Clark, suspecting himself, went away to avoid arrest. The evidence, if produced, would not be admissible, and if admissible, by no means conclusive, and not such as entitled appellant to a new trial. The judgment of the Criminal Court is affirmed.